 Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 1 of 10 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                       CASE NO.

DYLAN CAMPBELL,

       Plaintiff,
v.

UNIVERSAL CITY DEVELOPMENT
PARTNERS, LTD. d/b/a VOLCANO BAY,

      Defendant
________________________________________/

                                           COMPLAINT

       COMES NOW, the Plaintiff, DYLAN CAMPBELL, by and through the undersigned

counsel, and sues Defendant, UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. d/b/a

VOLCANO BAY (“VOLCANO BAY”) for causes of action, and in support thereof states as

follows:

                                      JURSIDICTION AND VENUE

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. § 1331,

and 28 U.S.C. 1343 for the Plaintiffs claims arising under Title III of the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12181 (hereinafter “ADA”), and supplemental jurisdiction

under 28 U.S.C. § 1367 for the state law claims under the Florida Civil Rights Act. In this action,

Plaintiff suffered injuries and now seeks damages.

       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) and

(b)(2) because (a) the Defendant is in this judicial district, and (b) a substantial part of the events

or omissions giving rise to Plaintiffs’ claims occurred and are occurring within this judicial district.
 Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 2 of 10 PageID 2
                                                                   CAMPBELL v. VOLCANO BAY
                                                                                 COMPLAINT
                                                                                PAGE 2 of 10

                                            PARTIES

         1.      Plaintiff, DYLAN CAMPBELL is a resident of Coconut Creek, Florida, and is sui

juris.

         2.      Defendant, UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. d/b/a

VOLCANO BAY (“VOLCANO BAY”), owns and operates a twenty-seven-acre themed water

park located at 6000 Universal Boulevard, Orlando, Florida 32819.

         3.      VOLCANO BAY owns, leases, or operates a place of public accommodation as

defined by the ADA, 42 USC § 12181(7), and the regulations implementing the ADA, 28 CFR

36.201(a) and 36.104. VOLCANO BAY is responsible for complying with the obligations of the

ADA.

         4.      VOLCANO BAY is a place of public accommodation and a place of entertainment

as defined by § 760.02(11), Florida Statutes.

                              INTRODUCTION; BACKGROUND

         5.      CAMPBELL was born without a right forearm and hand. While this characteristic

has led people to question his ability to accomplish various tasks, CAMPBELL does everything

that a person does with two hands. This includes, but is not limited to:

              a. Participating in sports from a very young age [ultimate frisbee, soccer, tennis,
                 competitive basketball in high school, and earning a 1st degree black belt],

              b. Pursuing a music career while working a remote managerial position,

              c. Being an active member of the community by performing for children with
                 disabilities, and

              d. Taking care and spending time with of his son

         6.      CAMPBELL does not require any special accommodations to complete his job or

additional daily tasks.


    Disability Independence Group, Inc.*2990 Southwest 35th Avenue*Miami, Florida 33133
 Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 3 of 10 PageID 3
                                                                    CAMPBELL v. VOLCANO BAY
                                                                                  COMPLAINT
                                                                                 PAGE 3 of 10

        7.     On May 10th, 2019, CAMPBELL, his family, and his ex-wife’s family, took a trip

to VOLCANO BAY for his son’s seventh birthday. The trip was a big occasion with a total party

of twelve people and the families rented multiple houses and the adults took time off of work.

        8.     Aware of his disability, CAMPBELL went to guest services upon arrival at the park

and spoke to a VOLCANO BAY employee.

        9.     The VOLCANO BAY employee assured CAMPBELL that he would have no

issues riding anything in the park. CAMPBELL offered to sign a liability waiver to make sure that

no issues would arise. Again, the VOLCANO BAY employee assured CAMPBELL that a liability

waiver would not necessary.

        10.    Once they left guest services, the whole family went to ride the “Body Plunge”

water slide, the biggest slide in the park that shoots straight down.

        11.    No ride operator questioned CAMPBELL’s ability to ride the “Body Plunge.” The

lifeguard waiting at the bottom of slide greeted CAMPBELL and asked him how he enjoyed the

ride.

        12.    The family moved on to ride a different ride. This ride was raft-style, with four

people in a raft interlocked together and with handles on the outside rim of the raft.

        13.    As CAMPBELL and his family approached the front of the line, he noticed the ride

operator looking and staring strangely at him.

        14.    The ride operator pulled CAMPBELL out of line, notifying him that she would

have to call her manager because she told CAMPBELL that he was “unfit” to ride the raft-style

ride.

        15.    CAMPBELL explained to the ride operator that he had been cleared by guest

services to ride any ride in the park and that he had just ridden a water slide.


    Disability Independence Group, Inc.*2990 Southwest 35th Avenue*Miami, Florida 33133
 Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 4 of 10 PageID 4
                                                                    CAMPBELL v. VOLCANO BAY
                                                                                  COMPLAINT
                                                                                 PAGE 4 of 10

        16.     The ride operator responded that CAMPBELL needed to be able to hold on with

both hands.

        17.     When the manager arrived, he looked at CAMPBELL. As he analyzed the situation,

he stated that CAMPBELL was “unfit” to ride anything in the park. He stated that if Mr. Campbell

had an arm at least up to his elbow then he would be allowed to ride.

        18.     After a period of time, Mr. Campbell and his family asked to speak to another

manager or supervisor. A second manager came to speak to the family. He handed the family a

map with several highlighted rides that he considered “safe” for Mr. Campbell to ride, which were

all rides that did not involve rafts.

        19.     The second manager offered CAMPBELL a refund of his ticket and informed him

that he would be allowed to stay in the park.

        20.     CAMPBELL, unsatisfied with the second managers offer, further expressed his

concerns. He cited that the situation wasted a substantial amount of time of his family’s trip and

he would not be able to spend the time he wanted to with his son.

        21.     CAMPBELL spoke to his family and ex-wife, agreeing that she and her boyfriend

would stay in the park while he left with the rest of the family.

        22.      As a result of the rules that excluded CAMPBELL from rides that used a raft,

CAMPELL could not use a majority of the rides, such as Krakatau Aqua Coaster, Honu of the

Honu Ika Moana, Dudley Do Right Ripsaw Falls, Popyeye and Bluto’s Bilge Rat Barges, Puihi of

Maku Puili Round Raft Ride, Maku of the Maku Puihi Round Raft Rides, Tonga of Taniwha

Tubes, Raki of Taniwha Tubes, and many other rides.

        23.     The Americans with Disabilities Act, and the similarly interpreted Florida Civil

Rights Act, define discrimination as the imposition or application of eligibility criteria that screen


    Disability Independence Group, Inc.*2990 Southwest 35th Avenue*Miami, Florida 33133
 Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 5 of 10 PageID 5
                                                                     CAMPBELL v. VOLCANO BAY
                                                                                   COMPLAINT
                                                                                  PAGE 5 of 10

out or tend to screen out an individual with a disability or any class of individuals with disabilities

from fully and equally enjoying any goods, services, facilities, privileges, advantages, or

accommodations, unless such criteria can be shown to be necessary for the provision of the goods,

services, facilities, privileges, advantages, or accommodations being offered;

       24.     While a public accommodation may impose legitimate safety requirements that are

necessary for safe operation, safety requirements must be based on actual risks and not on mere

speculation, stereotypes, or generalizations about individuals with disabilities.

       25.     VOLCANO BAY has failed to demonstrate any legitimate safety requirements that

are based on actual risks, and not on mere speculation, stereotypes of generalizations about

individuals with disabilities.

       26.     While VOLCANO BAY has promulgated a universally applicable exclusionary

rule, but it has (1) no manufacturers’ analysis to support the rule, (2) has not demonstrated any

reason why such rules are necessary, and (3) has not demonstrated how the requirements are

related in any way to actual risks and not stereotypes.

       27.     In fact, the industry standards for water rides at amusement parks contain no

requirements for a person to be required to hold onto a raft with two hands.

       28.     CAMPBELL has been on similar rides with the use of one arm without any

difficulties whatsoever.

       29.     VOLCANO BAY’s across the board limitation is based on solely on stereotypes,

overbroad and unfounded, and excludes CAMPBELL from the services, privileges and benefits of

VOLCANO BAY.

       30.     On November 18th, 2019, CAMPBELL filed a Public Accommodations Complaint

of Discrimination with the Florida Commission on Human Relations, (hereinafter “FCHR”).


    Disability Independence Group, Inc.*2990 Southwest 35th Avenue*Miami, Florida 33133
 Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 6 of 10 PageID 6
                                                                      CAMPBELL v. VOLCANO BAY
                                                                                    COMPLAINT
                                                                                   PAGE 6 of 10

        31.    In CAMPBELL’s Complaint, he alleged discrimination by VOLCANO BAY

pursuant to the Florida Civil Rights Act against a public accommodation for discrimination based

upon disability.

        32.    Pursuant to Chapter 760.11, the Florida Commission on Human Relations may

investigate a complaint of discrimination. If the commission fails to conciliate or determine

whether there is reasonable cause on any complaint under this section within 180 days of the filing

of the complaint, an aggrieved person may bring a civil action against the person named in the

complaint in any court of competent jurisdiction, as if the commission determined that there was

reasonable cause.

        33.    The Florida Commission on Human Relations had failed to determine whether there

is reasonable cause within 180 days, and as such, CAMBELL has chosen to bring a civil action in

this court.

        34.    CAMPBELL would like to return to the Universal Studios’ Volcano Bay Park and

be able to obtain full and equal enjoyment of the accommodations of Volcano Bay, without

discrimination or segregation on the ground of disability.

        35.    CAMPBELL and his extended family have taken vacations in Orlando for many

years, and this was the second year in a row that they had vacationed at Universal and Islands of

Adventure for CAMPBELL’s son’s birthday. This trip was nostalgic for CAMPBELL because he

was taking a vacation in the exact same place that he used to vacation with his family when he was

younger.

        36.    CAMPBELL retained Disability Independence Group and has agreed to pay them

their reasonable fees and costs for the prosecution of this matter.




    Disability Independence Group, Inc.*2990 Southwest 35th Avenue*Miami, Florida 33133
 Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 7 of 10 PageID 7
                                                                     CAMPBELL v. VOLCANO BAY
                                                                                   COMPLAINT
                                                                                  PAGE 7 of 10

       37.     CAMPBELL has satisfied all condition precedents, or all such precedents have

been waived.



             COUNT I - VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

       38.     CAMPBELL realleges and incorporates by reference the allegations of facts in

paragraph 1 through 36, as if restated herein.

       39.     CAMPBELL is a qualified person with a disability, as he has a physical impairment

that substantially limits a major life activity, he has a record of such impairment, and he is regarded

as having an impairment by the Defendant herein.

       40.      VOLCANO BAY owns and operates a public accommodation and a place of

entertainment, as defined by § 760.02(11)

       41.     VOLCANO BAY imposed eligibility criteria that screen out CAMPBELL or any

other person that does not have two forearms and two hands, from fully and equally enjoying its

services, facilities, privileges, advantages, or accommodations.

       42.     As a result of such eligibility criteria, CAMPBELL was not permitted to ride on

raft-style rides which had handles for two hands to hold.

       43.     Such eligibility criteria were not based on actual risks, but were overbroad and

based on mere speculation, stereotypes, or generalizations about individuals with disabilities.

       44.     As a result of the eligibility criteria for these rides, CAMPBELL was denied full

and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations

of VOLCANO BAY due to discrimination on the ground of disability.




    Disability Independence Group, Inc.*2990 Southwest 35th Avenue*Miami, Florida 33133
 Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 8 of 10 PageID 8
                                                                     CAMPBELL v. VOLCANO BAY
                                                                                   COMPLAINT
                                                                                  PAGE 8 of 10

       45.     CAMBELL sustained damages as a direct and proximate result of the VOLCANO

BAY’s discrmination, including humiliation, loss of dignity, mental anguish, and other non-

economic harm.

       46.     CAMBELL also demands the injunctive relief to be allowed to enjoy the place of

entertainment with his son and ensure that eligibility rules that may be required are based on real

risks, and not overbroad so that he and other persons with disabilities do not suffer discrimination

based upon in the future:

       WHEREFORE, Plaintiff, DYLAN CAMPBELL, demands judgment against Defendants

UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. d/b/a VOLCANO BAY, for

compensatory damages, punitive damages, attorney's fees, injunctive relief, and costs incurred in

bringing this action, and any such further relief the Court deems just and proper.



                       COUNT II – AMERICANS WITH DISABILITIES ACT

       47.     Plaintiff realleges and incorporates by reference the allegations of facts in

paragraph 1 through 36, as if stated herein.

       48.     CAMPBELL is a qualified person with a disability, as he has a physical impairment

that substantially limits a major life activity, he has a record of such impairment, and he is regarded

as having an impairment by the Defendant herein.

       49.     Defendant violated Title III of the Americans with Disabilities Act by imposing

and applying eligibility criteria that screen out or tend to screen out an individual with a disability

or any class of individuals with disabilities from fully and equally enjoying any goods, services,

facilities, privileges, advantages, or accommodations.




    Disability Independence Group, Inc.*2990 Southwest 35th Avenue*Miami, Florida 33133
 Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 9 of 10 PageID 9
                                                                     CAMPBELL v. VOLCANO BAY
                                                                                   COMPLAINT
                                                                                  PAGE 9 of 10

        50.     Defendant violated Title III of the Americans with Disabilities Act by failing to

show that such criteria were necessary for the provision of the goods, services, facilities, privileges,

advantages, or accommodations being offered.


        51.     Defendant violated Title III of the Americans with Disabilities Act by creating

overbroad safety requirements that are not based on actual risks, but instead on mere speculation,

stereotypes, or generalizations about individuals with disabilities.

        52.     VOLCANO BAY had knowledge of their obligations under the Americans with

Disabilities Act and was deliberately indifferent to the rights of CAMPBELL and other individuals

with disabilities who are similarly situated.

        WHEREFORE, Plaintiff respectfully prays that this Court grants the following relief

against the Defendant, including entering a declaratory judgment, pursuant to Rule 57 of the

Federal Rules of Civil Procedure, stating that Defendant’s practices, policies and procedures have

subjected Plaintiff to discrimination in violation of Title III of the Americans with Disabilities Act

permanently enjoining the Defendant from any practice, policy and/or procedure which will deny

Plaintiff equal access to, and benefit from Defendant’s services. This includes entering a

permanent injunction ordering the Defendant:

        a. To ensure that any eligibitlity criteria imposed by the Defendant to use its public
           accommodation are based on real risks and are tailored to such risks, and not unduly
           broad and based upon stereotypes of disabilities.

        b. To train its employees to ensure that the Defendant and its staff do not discriminate
           against individuals based on stereotypes and rules that are not tailored to actual risk;

        c. To allow DYLAN CAMPBELL to return to VOLCANO BAY and use all of the rides
           he would like to use;

        d. Award reasonable costs and attorneys' fees; and

        e. Award any and all other relief that may be necessary and appropriate.


    Disability Independence Group, Inc.*2990 Southwest 35th Avenue*Miami, Florida 33133
Case 6:20-cv-00846-PGB-LRH Document 1 Filed 05/18/20 Page 10 of 10 PageID 10
                                                              CAMPBELL v. VOLCANO BAY
                                                                            COMPLAINT
                                                                          PAGE 10 of 10

PLAINTIFF DEMANDS A TRIAL BY JURY FOR ALL ISSUES FOR WHICH A TRIAL
BY JURY IS PERMITED.

             Respectfully submitted on this 18th day of May, 2020.


                                          By:    s/Matthew W. Dietz
                                                 Matthew W. Dietz, Esq.
                                                 Fla. Bar No.: 0084905
                                                 DISABILITY INDEPENDENCE GROUP, INC.
                                                 2990 Southwest 35th Avenue
                                                 Miami, Florida 33133
                                                 Telephone (305) 669-2822
                                                 Facsimile (305) 442-4181
                                                 mdietz@justdigit.org
                                                 aa@justdigit.org




   Disability Independence Group, Inc.*2990 Southwest 35th Avenue*Miami, Florida 33133
